1. Leavis, committed to the treatment center at M.C.I. Bridgewater, as a sexually dangerous person (SDP), was denied relief in the Superior Court under G. L. c. 123A, § 9. The oral and documentary evidence from psychiatric expert witnesses was conflicting in various respects. Nevertheless, the trial judge had before him substantial expert evidence from which he could properly find beyond a reasonable doubt (see Commonwealth v. Walsh, 376 Mass. 53, 55 [1978]) that Leavis remained an SDP although his treatment was making progress.
2. The recommendation of the Department of Mental Health (the department) was that relief be denied. The evidence of that recommendation essentially was confined to a statement of the department’s recommendation, without any attempt by the department’s representative to provide hearsay testimony of the type found objectionable in Davis, petitioner, 8 Mass. App. Ct. 732, 734-735 (1979).
3. The denial of the petition for discharge (under G. L. c. 123A, § 9) is affirmed.

So ordered.